April 28, 2010 Timothy BowesShanghai, China Dear Tim: This letter confirms our mutual understanding of your employment as an elected officer and Vice President and President, Industrial with ArvinMeritor, Inc. (“Company”). If you accept the terms of this letter, please return a signed copy to me. Base Salary You will continue to receive your current monthly base salary in accordance with Company payroll practices. Your performance will be assessed at the end of each performance year against both your annual goals and objectives and the Company’s performance.
